 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA EDNA JOHNSON,                                No. 2:17-cv-02359 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born August 27, 1964, applied on July 12, 2013 for SSI and disability insurance

26   benefits, alleging disability beginning November 8, 2012. Administrative Transcript (“AT”) 28,

27   171. Plaintiff alleged she was unable to work due to fibromyalgia and anxiety. AT 65. In a

28
                                                       1
 1   decision dated March 2, 2016, the ALJ determined that plaintiff was not disabled.1 AT 28-40.

 2   The ALJ made the following findings (citations to 20 C.F.R. omitted):

 3                  1. The claimant meets the insured status requirements of the Social
                    Security Act through June 30, 2017.
 4
                    2. The claimant has not engaged in substantial gainful activity since
 5                  November 8, 2012, the alleged onset date.
 6                  3. The claimant has the following severe impairments: fibromyalgia
                    and Hashimoto’s thyroiditis.
 7
                    4 The claimant does not have an impairment or combination of
 8                  impairments that meets or medically equals one of the listed
                    impairments in 20 CFR Part 404, Subpart P, Appendix 1.
 9
                    5. After careful consideration of the entire record, the undersigned
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                   finds that the claimant has the residual functional capacity to perform
                     light work, except she is unable to climb ladders, ropes, and scaffolds
 2                   and can occasionally climb ramps and stairs. The claimant can
                     frequently balance, and occasionally stoop, kneel, crouch, and crawl.
 3
                     6. The claimant is capable of performing past relevant work as an
 4                   administrative clerk, sales representative financial services, and web
                     designer, a combination job based on components of graphic
 5                   designer and data analyst. This work does not require the
                     performance of work-related activities precluded by the claimant’s
 6                   residual functional capacity.

 7                   7. The claimant has not been under a disability, as defined in the
                     Social Security Act, from November 8, 2012 through the date of this
 8                   decision.

 9   AT 28-39.

10   ISSUES PRESENTED

11           Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

12   disabled: (1) the ALJ failed to comply with SSR 12-2p and controlling law in evaluating the

13   severity of plaintiff’s fibromyalgia; (2) the Appeals Council committed reversible error in not

14   finding that new evidence provided a basis for changing the ALJ’s decision; (3) the ALJ’s

15   credibility finding is not based on substantial evidence; and (4) the ALJ’s hypothetical question to

16   the VE failed to include all plaintiff’s limitations.

17   LEGAL STANDARDS

18           The court reviews the Commissioner’s decision to determine whether (1) it is based on

19   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

20   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

21   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

22   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

23   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

24   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

25   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

26   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

27   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

28   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).
                                                             3
 1          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 2   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 3   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 4   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

 5   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

 6   administrative findings, or if there is conflicting evidence supporting a finding of either disability

 7   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

 8   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

 9   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

10   ANALYSIS

11          A. Fibromyalgia

12          Plaintiff asserts that, despite finding fibromyalgia a severe impairment, the ALJ failed to

13   comply with SSR 12-2p, and erroneously focused on the lack of objective evidence.

14          SSR 12-2p provides guidance on evaluating a disability claim involving fibromyalgia.

15   Under SSR 12-2-p, an ALJ evaluates a claimant’s statements about her symptoms and functional

16   limitations by following the two-step process set forth in 20 CFR § 404.1529. First the ALJ must

17   consider whether the claimant’s statements about her symptoms are consistent with the “medical

18   signs and [laboratory] findings” of record. If the objective medical evidence does not on its own

19   compel a finding of disability, the ALJ must consider the evidence and the factors set forth in 20

20   C.F.R § 404.1529, including the claimant’s daily activities. Id.
21          The Ninth Circuit addressed treatment of symptom testimony in fibromyalgia cases in

22   Revels v. Berryhill, 874 F.3d 648 (9th Cir. 2017). The Ninth Circuit observed that fibromyalgia

23   is unusual in that patients have normal strength, sensation, and reflexes; their joints appear

24   normal; and “‘[t]here is an absence of symptoms that a lay person may ordinarily associate with

25   joint and muscle pain.’” Revels, 874 F.3d at 656 (quoting Rollins v. Massanari, 261 F.3d 853,

26   863 (9th Cir. 2001) (Ferguson, J., dissenting)). In Revels, the ALJ determined that the claimant’s
27   “testimony was undercut by the lack of ‘objective findings’ supporting her claims of severe pain.”

28   Id. at 666. The ALJ “highlighted several examinations that had mostly normal results, such as an
                                                        4
 1   X–ray and MRIs of [the claimant’s] neck and back, as well as the nerve conduction and velocity

 2   study of her hands,” and “cited medical records showing that, at several doctor’s appointments,

 3   [the claimant] exhibited normal muscle strength, tone, and stability, as well as a normal range of

 4   motion.” Id. The Ninth Circuit held that the ALJ erred in discounting the claimant’s testimony

 5   (as well as testimony provided by medical providers) because the ALJ failed to “consider [the

 6   claimant’s] testimony in light of her fibromyalgia diagnosis.” Id. The Ninth Circuit stated that

 7   the ALJ must “consider a longitudinal record whenever possible” when determining the RFC of a

 8   patient with fibromyalgia. Id. at 657. The Ninth Circuit added that, “[i]n evaluating whether a

 9   claimant’s [RFC] renders them disabled because of fibromyalgia, the medical evidence must be

10   construed in light of fibromyalgia’s unique symptoms and diagnostic methods” and “[t]he failure

11   to do so is error.” Id. at 662.

12           Here, ALJ found plaintiff’s fibromyalgia to be a severe, medically determinable

13   impairment that limited her ability to perform basic work activities. AT 27. The ALJ then

14   considered whether plaintiff’s alleged symptoms and limitations were consistent with the medical

15   evidence and other evidence in the longitudinal record, pursuant to § 404.1529. See Revels, 874

16   F.3d at 657.

17           As to objective evidence, the ALJ found that “the treatment record does not support the

18   severity, intensity, or frequency of symptoms as alleged.” AT 36. The ALJ continued: “The

19   claimant was diagnosed with fibromyalgia as early as 2009[.] The diagnosis of fibromyalgia does

20   not appear to be based on objective findings by examination, but primarily on reported symptoms
21   of fatigue and joint pain that, according to the claimant, she had for most of her life. The

22   examination findings were that the claimant had full range of motion in all extremities with no

23   joint tenderness or swelling.” AT 36; see AT 424 (2009 exam note that plaintiff “feels she has

24   been having symptoms of fatigue and chronic pain most of her life”).

25           The ALJ noted that there were no medical opinions or source statements from any of

26   plaintiff’s treating doctors. AT 37. However, the agency sent plaintiff to two separate physical
27   consultative examinations to assess the severity and functional effects of her fibromyalgia. See

28   SSR 12-2p (agency may enlist a CE “to help us assess the severity and functional effects of
                                                        5
 1   medically determined FM or any other impairment(s).”). The ALJ gave “reduced weight” to the

 2   October 2013 consultative examination by Dr. Jonathan Schwartz, who diagnosed plaintiff with

 3   body pain likely secondary to fibromyalgia but stated that, based on his examination and findings,

 4   plaintiff had no functional limitations. AT 37, citing AT 300-303. The ALJ found that Dr.

 5   Schwartz “did not adequately consider the claimant’s subjective complaints, and the medical

 6   record . . . supports a finding that the claimant has at least some exertional and non-exertional

 7   physical limitations due to fibromyalgia.” AT 38.

 8          Dr. Satish Sharma conducted the second consultative exam in December 2015. His report

 9   discussed plaintiff’s history of fibromyalgia and treatment, work history, and subjective

10   statements. AT 513-522. Plaintiff reported to Dr. Sharma that “her symptoms started after the

11   first pregnancy in 1991” and progressively worsened to include joint pain, headaches, and fatigue.

12   AT 519. Plaintiff reported that she quit working in 2010 because, due to chronic pain and

13   fibromyalgia, she could not concentrate or focus. AT 520. She reported that “prolonged sitting

14   and standing was making her pain worse,” and that anxiety, depression, and fibromyalgia made it

15   difficult to concentrate. AT 520.

16          The ALJ gave significant weight to Dr. Sharma’s opinion, but found “after consideration

17   of the entire medical record, and finding the claimant to be only somewhat credible, that she

18   should be limited to light exertional functional capacity” with limitations based on reported pain

19   and medication side effects. AT 38. The ALJ noted that plaintiff “once again provided

20   inconsistent information, telling the doctor that she stopped work in October 2010, yet she alleges
21   at other times that she worked until November 2012.” AT 38; see AT 34 (noting plaintiff’s

22   employer’s statement that plaintiff worked as an administrative assistant until November 2013, a

23   year after the alleged disability onset date in November 2012), AT 274; AT 35 (noting plaintiff’s

24   statement that she worked 20 hours a week from December 2010 to November 2012), AT 189-

25   190. The ALJ also gave great weight to State agency medical consultants Dr. P.N. Ligot and Dr.

26   Barbara Moura, both of whom reviewed the medical evidence and opined that plaintiff’s
27   fibromyalgia was not a severe impairment. AT 39, 71-73.

28   ////
                                                        6
 1          The ALJ also considered plaintiff’s testimony, third party statements, and daily activities.

 2   As to daily activities, the ALJ recounted plaintiff’s testimony that “she is very limited in activities

 3   of daily living, depending primarily on her spouse and two children to do most household chores.

 4   She rarely drives or goes shopping. She testified that at times she uses a cane or wheelchair when

 5   going out.” AT 33; see AT 56-58. The ALJ continued: “However, she has traveled to Florida

 6   and [Georgia] to meet with one of her daughters to help plan her wedding and has taken care of

 7   most of the arrangements.” AT 33; see AT 58-59. The ALJ also noted that plaintiff traveled to

 8   Florida to take care of her parents during the alleged disability period. AT 35; see AT 58-59, 376.

 9   “Traveling and taking care of another individual is inconsistent with the Disability Reports,

10   Function Reports, and Third-Party Statements alleging that the claimant stayed in bed most days

11   and was unable to do very little during the day. . . . Also, there is no indication in the record that

12   the claimant uses a cane or other assistive device for ambulation,” the ALJ wrote. AT 35.

13          In sum, the ALJ considered not only the objective medical evidence but plaintiff’s

14   longitudinal record, the opinions of consultative examiners, plaintiff’s subjective statements

15   (credited to some degree), and plaintiff’s daily activities. The court finds no error in the ALJ’s

16   consideration of the fibromyalgia evidence under Revels or SSR 12-2p.

17          B. New Evidence

18          Plaintiff next claims that the Appeals Council erred in failing to consider additional

19   medical evidence her counsel submitted post-decision2, as the Appeals Council found no

20   “reasonable probability that it would change the outcome of the decision.” AT 2. These records,
21   included in the Supplemental Administrative Transcript, consist of a medical source statement

22   from Dr. Puneet Grewal dated August 11, 2014, and office notes from Dr. Anthony Padula of the

23   Northern California Arthritis Center, dated May 13, 2009. (Supplemental Administrative

24   Transcript (“SAT”) 524-529.)

25          Plaintiff contends that Dr. Grewal’s opinion provides a basis for changing the ALJ’s

26
27
     2
      Plaintiff’s current counsel does not know why this medical opinion was not submitted to the
28   ALJ. (ECF No. 14-1 at 22.)
                                                     7
 1   findings, as it supplies evidence the ALJ stated was missing from the record. 3 See AT 37 (noting

 2   “there are not medical opinions or medical source statements from any of the claimant’s treating

 3   doctors.”). Dr. Grewal’s 2014 source statement, which states that he saw plaintiff every three

 4   months for fibromyalgia, falls squarely within the alleged disability period from November 2012

 5   to March 2016. SAT 524. Medical records show that Dr. Grewal treated plaintiff for multiple

 6   years, noting, e.g., “multiple trigger point tenderness,” moderate pain, and difficulty functioning

 7   in February 2012. AT 327-328.

 8           In his 2014 medical source statement, Dr. Grewal listed plaintiff’s symptoms as “joint

 9   pain (severe), fatigue (unable to sit or stand longer than 20 min.), depression from chronic pain

10   and loss of active lifestyle.” SAT 524. He noted that the “pain is constant and ranges from 7/10

11   to 9-10/10 during flareups[.]” SAT 524. Dr. Grewal opined that plaintiff’s impairments lasted or

12   could be expected to last twelve months and that plaintiff required a cane or assistive device when

13   engaged in occasional standing or walking. SAT 524; compare AT 35 (discounting plaintiff’s

14   credibility in part because “there is no indication in the record that [she] use a cane or other

15   assistive device for ambulation.”).

16           Dr. Grewal indicated that plaintiff was limited to two hours standing/walking; two hours

17   sitting; rarely lifting less than 10 pounds; rarely crouching, squatting, climbing ladders;

18   occasionally twisting, stooping, climbing stairs; and using her hands, fingers, and arms no more

19   than five percent of the time. SAT 525. He opined that plaintiff was “incapable of even ‘low

20   stress’ jobs” and was “unable to maintain an [eight-]hour workday due to chronic pain and fatigue
21   from fibromyalgia.” SAT 525-526.

22          The Appeals Council found that the new evidence did not show a “reasonable probability”

23   of changing the outcome of the decision. AT 2; see 20 C.F.R. § 404.970(a) (Appeals Council will

24   review a case if it “receives additional evidence that is new, material, and relates to the period on

25   or before the date of the hearing decision, and there is a reasonable probability that the additional

26
     3
27     The 2009 records from rheumatologist Dr. Padula indicate that plaintiff was referred to him by
     Dr. Grewal. As Dr. Padula’s opinion falls outside the alleged disability period, it has little
28   relevance.
                                                      8
 1   evidence would change the outcome of the decision.”).

 2          District courts “do not have jurisdiction to review a decision of the Appeals Council

 3   denying a request for review of an ALJ’s decision, because the Appeals Council decision is a

 4   non-final agency action.” Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012). “When the

 5   Appeals Council declines review, the ALJ's decision becomes the final decision of the

 6   Commissioner . . . and the district court reviews that decision for substantial evidence, based on

 7   the record as a whole.” Id. at 1161–62 (citation and quotation marks omitted). Following

 8   Ramirez v. Shalala, 8 F.3d 1449 (9th Cir. 1993), the Ninth Circuit has “routinely considered

 9   evidence submitted for the first time to the Appeals Council to determine whether, in light of the

10   record as a whole, the ALJ’s decision was supported by substantial evidence.” Id. at 1163

11   (collecting cases).

12          Here, plaintiff’s long-term treating physician opined about the severity of her

13   impairments, her work-related functional limitations, and her need for a cane or assistive device,

14   but this opinion was never considered by the ALJ, rejected for specific and legitimate reasons, or

15   factored into the RFC. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (contradicted

16   opinion of a treating or examining professional may be rejected for “specific and legitimate”

17   reasons, supported by substantial evidence). Indeed, the ALJ erroneously believed that no such

18   opinion existed. AT 37. Moreover, Dr. Grewal’s opinion bears on ALJ’s finding that both

19   plaintiff and her husband were less than fully credible as to the intensity, frequency and severity

20   of plaintiff’s symptoms. See AT 35. As the undersigned concludes that the decision is not
21   supported by substantial evidence, plaintiff is entitled to summary judgment.

22   CONCLUSION

23          With error established, the court has the discretion to remand or reverse and award

24   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

25   under the “credit-as-true” rule for an award of benefits where:

26                  (1) the record has been fully developed and further administrative
                        proceedings would serve no useful purpose; (2) the ALJ has
27                      failed to provide legally sufficient reasons for rejecting evidence,
                        whether claimant testimony or medical opinion; and (3) if the
28                      improperly discredited evidence were credited as true, the ALJ
                                                         9
 1                      would be required to find the claimant disabled on remand.

 2

 3   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

 4   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

 5   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

 6   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

 7   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

 8   proceedings would serve no useful purpose, it may not remand with a direction to provide

 9   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

10   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

11   proper approach is to remand the case to the agency.”).

12          Here, the record as a whole creates serious doubt as to whether plaintiff was disabled

13   during the relevant period. On remand, the ALJ shall consider the 2014 medical source statement

14   by plaintiff’s treating physician as part of the medical record. The ALJ is also free to develop the

15   record in other ways, as needed.

16          The court expresses no opinion regarding how the evidence should ultimately be weighed,

17   and any ambiguities or inconsistencies resolved, on remand. The court also does not instruct the

18   ALJ to credit any particular opinion or testimony. The ALJ may ultimately find plaintiff disabled

19   during the entirety of the relevant period; may find plaintiff eligible for some type of closed

20   period of disability benefits; or may find that plaintiff was never disabled during the relevant

21   period, provided that the ALJ’s determination complies with applicable legal standards and is

22   supported by the record as a whole.

23          For the reasons stated herein, this matter will be remanded under sentence four of 42

24   U.S.C. § 405(g) for further development of the record.

25   ////

26   ////

27   ////

28   ////
                                                       10
 1            Accordingly, IT IS HEREBY ORDERED that:

 2                     1. Plaintiff’s motion for summary judgment (ECF No. 14) is granted;

 3                     2. The Commissioner’s cross-motion for summary judgment (ECF No. 22) is

 4                           denied; and

 5                     3. This matter is remanded for further proceedings consistent with this order.

 6   Dated: February 14, 2019
                                                        _____________________________________
 7
                                                        CAROLYN K. DELANEY
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13   2/johnson2359.ssi.ckd

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
